Filed 7/1/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 160







Dennis James Gaede, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150026







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for petitioner and appellant; on brief.



Birch P. Burdick, State’s Attorney, Cass County Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee; on brief.

Gaede v. State

No. 20150026



Per Curiam.

[¶1]	
Dennis Gaede appeals from a district court order summarily dismissing his application for post-conviction relief on his conviction for the murder of Timothy Wicks.  Gaede argues the district court erred in denying him post-conviction relief, because he presented newly discovered evidence which was material to the issues at trial and the weight and quality of the newly discovered evidence would likely result in an acquittal.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (3), concluding that after holding an evidentiary hearing, the district court denied Gaede’s post-conviction relief application on the basis of findings of fact that are not clearly erroneous and the district court order is supported by substantial evidence.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner